Title: To James Madison from Albert Gallatin, 10 May 1808
From: Gallatin, Albert
To: Madison, James



Dear Sir
Washington May 10th. 1808

Mr Rittenhouse arrived yesterday from Amsterdam, which he left 24 March, with Mr. Armstrong’s dispatches.  He could give me no political information, but gave me a letter from the Bankers to him, by which it appears that there has been an order, subsequent to Mr. A.’s dispatches, to suspend for 2 months any decision on American vessels.  Is this a preliminary to an exception in our favour? or a delay until our categorical answer is received?  Whatever be the event, we cannot at this moment act & must wait for the next Dispatches.  Rittenhouse dropped Patterson in England where he took dispatches from Armstrong to Pinkney, but not I presume of a later date than those to us.  The Bankers write to me that the Finances of Holland grow worse; that a species of paper currency bearing interest is to be issued in payment of interest on their old debt.  This is the first time that Holland has had recourse to such measure.  They have made numerous applications to Govt. respecting our vessels, as connected with remittances on acct. of Dutch citizens; & have received ambiguous answers which seem to leave them some hope.
The New York election will certainly have a bad effect in England.  Our accounts by last night’s mail are however more favorable; and I conjecture upon the whole that we will have 9 or 10 members of Congress out of the 17, and a small majority in the house of Rep. of the State.  We retain of course a large majority in the State Senate.  I have no certain accounts from Massachusetts; but the federalists boast of a gain so far as the returns for Representatives in the State Assembly have been received.  That the embargo has produced an effect against us cannot be doubted.  If it is no greater in proportion any where else than in those two States, all will still be well.  But between this & October the pressure of that measure will daily increase.  If argument has time to operate & succeeds against feeling, it will be a strong evidence of good sense & patriotism & an additional proof of the soundness of our political institutions.  Your’s truly

Albert Gallatin

